         Case 3:13-cr-00654-WHO Document 31 Filed 04/25/19 Page 1 of 6




             UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               San Francisco Venue


              Amended Petition for Summons for Offender Under Supervision


 Name of Offender                                 Docket Number
 Michael Punzal                                   0971 3:13CR00654-001 WHO

 Name of Sentencing Judge: The Honorable William H. Orrick III
                           United States District Judge

 Date of Original Sentence:      September 4, 2014

 Original Offense
 Count One: Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1), a Class C Felony.

 Original Sentence: 60 months custody; 3 years supervised release
 Special Conditions:. $100 special assessment; search; no association with Towerside gang;
 shall not to be in the vicinity of the Towerside Safety Zone without the prior permission of the
 probation officer; DNA; weapons prohibition.

 Prior Form(s) 12: On September 7, 2018, a Form 12 Petition for Summons for Offender Under
 Supervision was filed, alleging Charge Number One indicated below in this petition. The
 summons was set for September 18, 2018. On said date, Mr. Punzal reported to the courtroom
 as directed; however, when the case was called, Mr. Punzal had left the courtroom and never
 returned. As such, the Magistrate Judge ordered a warrant for his arrest. Mr. Punzal has been in
 absconder status since September 18, 2018. Mr. Punzal will need to be arraigned on all of the
 charges listed below upon his return.

 Type of Supervision                              Date Supervision Commenced
 Supervised Release                               March 19, 2018
 Assistant U.S. Attorney                          Defense Counsel
 Acadia Senese                                    Daniel Blank (AFPD)


                                      Petitioning the Court

To take notice of the violation conduct in this Amended Petition for Summons for Offender Under
Supervision.

I, Octavio E. Magaña, a Probation Officer employed in the United States District Court for the
Northern District of California, solemnly affirm and declare, under penalty of perjury, that to the
best of my information and belief, the facts set forth in this affidavit are true and correct. The


                                                                     NDC-SUPV-FORM 12C(1) 4/6/2015
         Case 3:13-cr-00654-WHO Document 31 Filed 04/25/19 Page 2 of 6

RE:    Punzal, Michael                                                                             2
       0971 3:13CR00654-001 WHO
factual affirmations made below are based on my personal knowledge, on official records or
documents generated and maintained by my agency in the course of performing its functions, on
official records or documents generated and maintained by other government agents or agencies
in the course of performing their functions, or on information provided to me orally or
electronically by employees or agents of other public agencies (information developed or acquired
in the course of performing official agency functions).

 Charge Number         Violation

 One                   There is probable cause to believe that Mr. Punzal violated the general
                       condition which states that he shall not commit another Federal, state, or
                       local crime.

                          On August 23, 2018, Mr. Punzal was involved in auto burglaries, and
                          was in possession of burglary tools, in violation of California Penal
                          Code § 459 – Second Degree Burglary; §182 – Conspiracy; and §272
                          (a)(1) - Contributing to the Delinquency of a Minor (misd.).

                          Mr. Punzal posted bail after his arrest and notified me shortly thereafter.
                          Mr. Punzal was arraigned in state court on August 29, 2018, and a
                          preliminary hearing was set for October 17, 2018. According to the
                          police report, plain clothes police officers observed Mr. Punzal parallel
                          park. The passenger of the vehicle exited and appeared to have
                          burglarized a vehicle. The passenger then re-entered Mr. Punzal’s
                          vehicle and they left the area. Officers followed and made contact with
                          both subjects after they had parked and exited the vehicle. The report
                          indicates that due to the fluidity of the situation and inherent nature of
                          approaching the heavily tinted vehicle, one of the officers drew his
                          weapon while identifying himself and gave verbal commands. Both Mr.
                          Punzal and the passenger began to run from the scene. Multiple officers
                          approached and yelled, “Police!” Mr. Punzal stopped and was taken into
                          custody without further incident.

                          The above violation is evidenced by San Francisco Police Department
                          report number 180635854, and chronological notes dated September 4,
                          2018.

 Charge Number         Violation

 Two                   There is probable cause to believe Mr. Punzal violated the general condition
                       which states that he shall not commit another Federal, state or local crime.

                          On September 8, 2018, Mr. Punzal was a suspect of a robbery at a check
                          cashing place in Antioch, California.

                          The above violation is evidenced by Antioch Police Department report
                          number 18-8913, and chronological notes dated September 17, 2018.



                                                                      NDC-SUPV-FORM 12C(1) 4/6/2015
         Case 3:13-cr-00654-WHO Document 31 Filed 04/25/19 Page 3 of 6

RE:     Punzal, Michael                                                                      3
        0971 3:13CR00654-001 WHO
Charge Number       Violation

Three               There is probable cause to believe that Mr. Punzal violated the general
                    condition which states he shall not commit another Federal, state, or local
                    crime.

                      On September 26, 2018, Mr. Punzal was involved in the murder of
                      Ludaughn Love.

                      According to a letter from Oakland Police Homicide Detective, Jason
                      Turner, police officers responded to a Shotspotter call on 83rd Avenue,
                      Oakland. Upon arrival, officers found victim Love on the ground with
                      multiple gunshot wounds. Love was pronounced dead at the scene.
                      According to the letter, a video shows the victim loitering in the area
                      when a white SUV stops in the roadway. The driver and passenger both
                      get out and walk toward the victim. Flashes of light are seen and both
                      subjects return to the SUV and leave the scene. On October 9, 2018,
                      patrol officers advised they had gotten into a pursuit with a white SUV,
                      believed to be to the same vehicle involved in the murder. The vehicle
                      crashed and the driver got away. The passenger, Darrious York was
                      arrested. Mr. York stated he was a passenger and his friend, “Snacks”
                      was the driver. Mr. York then invoked his Miranda rights. A Google
                      check of Michael Punzal revealed a San Francisco Police Department
                      gang predicate showing an AKA for Punzal is “Snacks.” A warrant to
                      search the phones found in the SUV revealed that one belonged to Mr.
                      York and the other belonged to Mr. Punzal. Within Mr. Punzal’s phone,
                      he is referenced as Snacks. The day before the murder, Mr. Punzal
                      videos himself and York inside the white SUV. The day after the
                      murder, Mr. Punzal sends Mr. York a text message containing a
                      screenshot of the Eastbay Times headline of the murder. Another video
                      on Mr. Punzal’s phone show Mr. Punzal videoing Mr. York and a
                      handgun can be observed on a kitchen table. Both Mr. Punzal and Mr.
                      York’s phone records show they were near the crime scene of the
                      victim’s murder at about the time of the murder. This case is still under
                      investigation. According to Turner, Mr. Punzal is a suspect in the
                      murder case. Mr. Punzal is in custody on the Ramey warrant.

                      Evidence in support of this charge includes the letter received by
                      Oakland Police Homicide Detective Jason Turner, Arrest Warrant filed
                      in the Superior Court of California, County of San Mateo filed on
                      November 28, 2018, and chronological notes dated April 16, 2019.




                                                                 NDC-SUPV-FORM 12C(1) 4/6/2015
         Case 3:13-cr-00654-WHO Document 31 Filed 04/25/19 Page 4 of 6

RE:     Punzal, Michael                                                                            4
        0971 3:13CR00654-001 WHO
 Charge Number         Violation

 Four                  There is probable cause to believe that Mr. Punzal violated special condition
                       number six, which states he shall not own or possess any firearms,
                       ammunition, destructive devices, or other dangerous weapons.

                           On January 4, 2019, Mr. Punzal was in possession of four firearms.

                           According to the Daly City Police report, on January 4, 2019, Daly City
                           police responded to a welfare check at 568 Verducci Drive, Daly City,
                           CA. This was in response to a report from a teacher at Headstart who
                           stated that a student had informed the teacher that his “uncle snacks”
                           had “real” guns in the house.

                           Upon arriving to the residence, the mother of the child denied that any
                           one else was at the residence besides her and the child. After entering
                           the residence, officers discovered a male in her bedroom, who was later
                           identified as Michael Punzal. Mr. Punzal initially gave officers a false
                           name. After utilizing various law enforcement databases, the officers
                           were able to identify Mr. Punzal and confirm his active warrants.
                           Officers promptly placed him under arrest and retrieved a search
                           warrant for the property. During the search, officers located four
                           different firearms and ammunition. The firearms found included an
                           assault rifle with no serial number, a .40 caliber Berreta handgun (serial
                           number #PY91702), a Glock handgun (serial number #BFPE970) with
                           a 9mm Glock box, and a .40 caliber Glock handgun (serial number
                           #BDDR665). Mr. Punzal was taken into custody.

                           The above violation is evidenced by Daly City Police report #19000088
                           and chronological notes dated January 8, 2019.

Based on the foregoing, we request that the Court take judicial notice of the additional charges
and incorporate them into the petition filed on September 7, 2018.


 Respectfully submitted,                           Reviewed by:



 ___________________________________               ___________________________________
 Octavio E. Magaña                                 Aaron Tam
 U.S. Probation Officer Specialist                 Supervisory U.S. Probation Officer
 Date Signed: April 24, 2019




                                                                       NDC-SUPV-FORM 12C(1) 4/6/2015
        Case 3:13-cr-00654-WHO Document 31 Filed 04/25/19 Page 5 of 6

RE:    Punzal, Michael                                                                      5
       0971 3:13CR00654-001 WHO
Having considered the information set forth above, the court finds there is probable cause to
believe there has been a violation of the conditions of supervision and orders:

 xx   The Court takes notice of the Amended Petition for Summons for Offender Under
      Supervision and incorporates the additional charges into all future proceedings.


      Other:




 April 25, 2019                               ___________________________________
 Date                                         William H. Orrick III
                                              United States District Judge




                                                                 NDC-SUPV-FORM 12C(1) 4/6/2015
         Case 3:13-cr-00654-WHO Document 31 Filed 04/25/19 Page 6 of 6

RE:    Punzal, Michael                                                                    6
       0971 3:13CR00654-001 WHO



                                         APPENDIX

Grade of Violations: A [USSG §7B1.1(a)(1), p.s.]

Criminal History at time of sentencing: VI

                                Statutory Provisions         Guideline Provisions

 Custody:                       Two years                    33-41 Months

                                18 U.S.C. § 3583(e)(3)       USSG §7B1.4(a), p.s.

 Supervised Release:            36 months less any term of   36 months less any term of
                                imprisonment (that was       imprisonment (that was
                                imposed on revocation of     imposed on revocation of
                                supervised release           supervised release)


                                18 U.S.C. § 3583(h)          USSG §7B1.3(g)(2), p.s.


 Probation:                     Not applicable               Not applicable




                                                               NDC-SUPV-FORM 12C(1) 4/6/2015
